Citation Nr: 1308132	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  06-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fecal leakage as secondary to service connected disabilities.  

2.  Entitlement to service connection for sleep apnea as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for fecal leakage and sleep apnea.  

In correspondence dated November 29, 2012, the Veteran submitted a claim for an increased rating for a left knee disorder.  The issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore the Board does not have jurisdiction over it, and the issue is referred to the AOJ for adjudication.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence does not demonstrate a chronic fecal leakage disability.


CONCLUSION OF LAW

The criteria for service connection for fecal leakage are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 1112, 5103, (West 2002) 38 C.F.R. §§ 3.303, 3.310 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a September 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in March 2012.  38 C.F.R. § 3.159 (c) (2).  A VA opinion was obtained in May 2012.  In a February 2013 statement made on the Veteran's behalf, the Veteran's representative questioned the adequacy of the disability questionnaire, noting that the reporting examiner may not have had the required expertise to make an opinion regarding the etiology of a claimed bowel condition.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The findings provided in the disability benefits questionnaire are found to be adequate for rating purposes.  Where the examining nurse reviewed the entire claims file and interviewed the Veteran and found, ultimately, that no bowel condition existed, the examiner had appropriate expertise to make such a finding.  

This matter was most recently before the Board in May 2010, when the case was remanded to the VA RO to obtain a VA examination to determine whether the Veteran had a fecal leakage disability and, if so, to determine its etiology.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in September 2012, which continued the previous denial.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110,1131 ; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet App. 341 (1999).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




Factual Background and Analysis

An April 2005 private treatment record indicates that the Veteran was given an impression of failed back surgery syndrome with some bowel changes.  

In an August 2005 neurological examination, the Veteran reported that she had developed loss of bowel control since her last VA examination and that she needed to use a pad to prevent leakage while walking.  It was noted that she had had surgery in May 2005 for spinal stimulator.  The examiner noted that Wadell's sign (to determine malingering) was positive, that the Veteran presented in jeans and no undergarments but stated that she needed to wear pads due to bowel and bladder incontinence.  

In August 2005, the Veteran underwent a VA examination of the spine during which she reported that for the last two months she started to lose bladder and bowel control.  The VA examiner stated that he felt the Veteran was slightly exaggerating her symptoms but that the dysfunction of the bowel was disturbing and that there was "definitely an organic problem."

In a statement received in November 2005, the Veteran explained that she experienced fecal leakage almost every day and required the use of a pad.  She also stated that during her examination, her bladder released on the examining table with no warning and that her garments were soiled but that this was not mentioned in the examination report.

Private post-operative notes dated in May 2006 noted the Veteran's report that she was becoming incontinent of the bladder.  The report noted that, postoperatively, the Veteran was having bowel movements; there was no bowel dysfunction noted.

A May 2012 disability benefits questionaire includes the Veteran's assertion that  that she had five back operations and that every time prior to needing a surgery she experienced some loss of bowel control.  She explained that there were "no big issues" since just prior to her last surgery in February 2010.  She stated that she had had very few infrequent episodes and that certain movements triggered an accident.  The Veteran deferred a physical examination of the rectal/anal area; the examiner stated that she, thus, was unable to confirm rectal tone or any possible neurologic/neurogenic sphincter control residual of a back condition.  

Having questioned the Veteran and following a review of the claims file, the VA examiner concluded that fecal leakage was less likely than not due to her service connected disabilities, including her lumbar spine condition.  The examiner explained that the evidence was very limited but that a fecal leakage/incontinence condition was not found and could not be confirmed as she deferred an examination.  The examiner further stated that the Veteran's service connected conditions lent no correlation to fecal leakage.  She concluded by stating that a chronic fecal leakage issue was not currently evidenced nor found by review of the record.  The examiner further stated that a fecal leakage incontinence condition had not been found and that it was therefore less likely than not that such a condition was aggravated by a service-connected disability.

Initially, the evidence of record does not indicate, nor does the Veteran suggest, that fecal leakage is directly related to her service.  Thus, the only issue to be considered is whether fecal leakage is related to any of the Veteran's service-connected disabilities.

There is no diagnosis of a current disability, as claimed by the Veteran, at any point during the period of appeal.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran is, as a lay person, competent to testify about observed symptoms.  However, the Board does not accept the Veteran's statements of fecal leakage to be credible. 

 An August 2005 VA examiner noted that, while the Veteran stated that she required the use of pads on a regular basis, she was not wearing undergarments at the time of examination and there was no evidence of leakage.  A second August 2005 VA examiner suspected the Veteran was exaggerating her symptoms.  

Significantly, in a November 2005 statement, the Veteran alleges that one of the VA examiners failed to mention in the examination report that, during the examination, her bladder released on the examining table with no warning and her garments were soiled.  The Board finds it incredible that the examiner would fail to mention this, particularly in light of the fact that the examiner concluded she was exaggerating her symptoms.  

Finally, the Veteran was offered an examination in conjunction with her 2012 Disability Benefits Questionnaire and refused it.

There is, in fact, no evidence of fecal leakage during the course of this appeal other than the Veteran's reports.

The preponderance of the evidence is against the claim for service connection for fecal leakage; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for fecal leakage as secondary to service connected disabilities is denied.


REMAND

The claims file includes a May 2012 Disability Benefits Questionnaire.  The questionnaire includes the examiner's conclusion that the Veteran's sleep apnea was not related to any of her service-connected disorders, finding that the evidence did not demonstrate sleep apnea.  She supported this conclusion, in part, by noting that no sleep study had been conducted on the Veteran, but did not order additional testing in conjunction with the examination.  

The examination is, obviously, inadequate.  The examiner improperly dismissed the Veteran's lay statements that she did have the condition and used a CPAP machine.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the examiner used the lack of test results to show that the Veteran did not have sleep apnea instead of ordering the necessary tests.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If  the VA examination is inadequate, the Board's only recourse is to remand the case for an adequate examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed sleep apnea disability.  The examiner must conduct a thorough examination and review of the claim file and diagnose any sleep apnea disability that the Veteran currently has or has had at any time after September 2005.  As to any disability identified the examiner is to provide an opinion as to whether it is at least as likely as not caused or aggravated by any of the Veteran's service-connected disabilities.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale must be provided for all opinions.

2.  Thereafter, if necessary, any additional development deemed appropriate must be accomplished and the claim  then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


